Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/10/21 is acknowledged.  Claims 1-19, 37, have been examined.
Claims 20-36, 38, 39, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/21.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
For claim 18: 	
first module….configured for receiving an event…
second module…configured for processing…. configured for identifying….configured for performing a mitigation action.	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 37, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 18, 19, applicant recites that the location of the vehicle from “the plurality of locations” is identified.  It is not clear how the movement can be detected from more than one location at once.  If the image captures are showing different locations for the vehicle, that means that the vehicle has moved or is moving during the image captures so while one can determine if a vehicle has moved from a given location, it is not clear what it means in the claim to recite that the movement of the vehicle from the plurality of locations is identified.  It is not clear how this language is to be interpreted in the claim and the boundaries that this language imposes in the claim scope.  This renders the claim indefinite.  For purposes of examination the claim has been interpreted as reciting that the movement of the vehicle is detected from the images.
For claim 7, the applicant recites the further step of “notifying said event”.  It is not clear what this language is trying to define.  What does it mean to claim that the event is being notified?  How do you notify an event of something when the event is not a person or computer or entity that can receive a notification?  This does not make any sense and renders the claim indefinite.
For claim 9, applicant recites that the location of the vehicle “in away from a center of the powering area”.  It is not clear what is meant by the term “in away from the center of the powering area”.  Additionally, there is no antecedent basis in the claims for 
For claims 10, 11, 37, there is no antecedent basis in the claims for the claimed “the powering area”.  No powering area has been recited in claim 1 so it is not clear what this element is referring to.  This renders the claim indefinite for similar reasons that were set forth for claim 9, to which applicant is referred.
For claim 12, the applicant recites identification of a vehicle parking next to the fueling vehicle “in a suspicious manner”.  The specification does not provide any guidance as to what is meant by parking in a “suspicious manner”.  One wishing to avoid infringement would not know what kinds of parking are considered to be suspicious and what kinds of parking are not considered to be suspicious.  The issue of whether or not something is suspicious is a subjective determination that has not quantification in the specification. This renders the scope of the claims as indefinite.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claims recite a method, a system, and a non-transitory computer readable medium; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of mitigating fraud for a refueling operation for vehicles.  
Using claim 1 as a representative example that is applicable to claims 18, 19, the abstract idea is defined by the elements of:
receiving an event indicating a starting of fueling a vehicle 
while in said fueling:
receiving a plurality of captures of said vehicle; 
processing said plurality of captures for identifying a plurality of locations of said vehicle; each respectively associated with corresponding capture from said plurality of captures; 
identifying a movement of said vehicle from said plurality of locations; 
as a result of said identifying performing a mitigation action for mitigation an event associated with said movement.
The above limitations are reciting a process of preventing fraud during a fueling operation and is a method of mitigating risk.  This is a fundamental economic practice that falls into the category of being a certain method of organizing human activities per the 2019 PEG.
For claim 1, there are no additional elements claimed but for the abstract idea itself.  The receiving of the event and the image captures is not recited as being nd prong or at step 2B.
For claim 18, the claim recites a first and second module that is invoking 112f.  This requires structure in the form of a device or computer of some kind and an algorithm to perform the claimed functions.  When one considers that the specification teaches that the structure of the device is that of a general-purpose computer, see paragraph 035 of the specification.  This means that the additional element of claim 18 is the recitation to having the functions performed by a computer or computing device of some kind.  
Claim 19 recites a non-transitory computer readable medium with instructions to perform the steps that define the abstract idea.
For claims 18, 19, the judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computing device and a non-transitory computer readable medium that is being merely used as a tool to execute the abstract idea, see MPEP 2106.05(f), (h). The claim is simply instructing one to practice the abstract idea by using a generically recited computing device (required structure due to 112f invocation) and a computer readable medium with instructions to perform steps that 
The above is indicative of the fact that the claims 1, 18, 19, have not integrated the abstract idea into a practical application and therefore the claims are found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device and a non-transitory computer readable medium to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f), (h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
	For claims 2, 3, labeling the event as a fraud event or a safety event is reciting more about the abstract idea of the claims and is not introducing any additional elements for consideration at the 2nd prong or at step 2B.  
	For claim 4, the alerting step or the preventing step are both considered to be further embellishments of the abstract idea.  A person can alert another person to the fact that a fraud event is occurring by talking or yelling.  
	For claims 5, 6, the detecting of the nozzle being removed and inserted into a second vehicle or a container is something that a human being can do visually by watching people fuel up at a refueling station.  This is reciting more about the abstract nd prong or at step 2B.  
	For claim 7, as best understood by the examiner, the alert step or the preventing step are both considered to be further embellishments of the abstract idea.  A person can alert another person to the fact that a fraud event is occurring by talking or yelling.  
	For claims 8, 9, 10, 11, 12, 13, the steps that the applicant has claimed are further defining the abstract idea of the claims.  What is claimed can be done by human beings by watching others refuel and detecting movements of vehicles, identifying people in the area, identifying vehicles leaving the fueling area, or identifying a suspicious vehicle.  These claimed elements are simply further defining the same abstract idea of claim 1 and are not reciting any additional elements for consideration at the 2nd prong or at step 2B.  
	For claim 14, reciting that information is obtained from a dispenser is reciting the source of the information that is capable of being obtained by a person looking at information displayed by a fuel dispenser.  The source of the information or where it came from is not being claimed as a step to the claim, just the indication that fueling is in progress is based on information.  This is reciting more about the abstract idea of the claims.
	For claims 15-17, the claimed analyzing of the capture, providing of an indication to a user, and causing fueling to stop are all broadly recited functions that fall into the abstract idea of the claims.  A person can analyze image captures to identifying information from the image and can instruct another person to stop fueling.  What is nd prong or at step 2B.  
	For claim 37, the transmitting of the alert is considered to be a step that is part of the abstract idea of the claims.  A person can visually detect a vehicle driving off without paying and can alert another person verbally, or by other means.  
Therefore, claims 1-19, 37, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 11, 12, 14-19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McQuade et al. (20170069152).  
For claims 1, 4, 7, 9, 11, 14, 16, 17, 18, 19, McQuade teaches a computerized system and method of using cameras at a fuel dispensing location to monitor movement of a vehicle during fueling.  This satisfies the claimed modules and computer readable medium of claims 18 and 19.  McQuade teaches that an event is detected that is the entry of a vehicle into a fueling area that indicates the starting of fueling of a vehicle, see paragraphs 006, 007, 008.  Also see paragraphs 048, 050.  Paragraph 048 teaches that a vehicle is detected at a fuel lane and next to a fuel dispenser.  This satisfies the 
For claims 2, 3, the event being called a fraud event or a safety event is satisfied by the disclosure of McQuade.  McQuade teaches that the fuel dispenser is disabled such as when a vehicle is moved away so that a second vehicle can be refueled, as is taught in paragraph 050 and elsewhere in McQuade.  Disabling the fuel dispenser during fueling when the vehicle is moving away is also a safety mitigation event because driving away while refueling can cause damage to the fuel dispenser.
For claims 8, 12, McQuade teaches that the presence of a second vehicle in the fueling lane is detected by the cameras, see paragraphs 044, 048, 050.  This satisfies what is claimed.
For claim 15, McQuade analyzes the image captures to identify a dispenser for the vehicle fueling.  See paragraph 046 that discloses identification of the fuel dispenser .

Claim(s) 1, 37, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (20030041330).
For claims 1, 37, Smith teaches a system that can detect a vehicle moving away from a fuel dispenser (inherently includes leaving the fueling area completely) using a camera and can generate an alert when the user is leaving without paying, see paragraph 092.  Smith teaches that the system is attempting to prevent drive off events where people leave without paying for fuel.  Smith teaches in paragraph 018, 020, 021, that a camera is activated when a user is refueling a vehicle and the camera is used to take images during the fueling transaction.  Paragraph 028 teaches that the camera starts in response to detecting an event that indicates the starting of fueling.  In paragraph 122, 125, it is disclosed that the movement of the vehicle is detected using the images and that if the vehicle is detected as moving away when payment is not received, an alert is generated.  See paragraphs 127, 129, 130.  The alert is generated and can be sent to law enforcement.  Smith receives an event that indicates starting of fueling and teaches that a plurality of image captures are obtained during the fueling transaction.  Smith teaches that movement of the vehicle is detected, which is the vehicle driving away.  Smith teaches performing a mitigation event when the vehicle is detected as moving, which is the generation of an alert for a drive off without paying.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over .
McQuade et al. (20170069152) in view of Vilnai (20150242855).
	For claims 5, 6, not disclosed by McQuade is the detecting of an event that is a nozzle being removed from the inlet of the vehicle and being inserted into a second vehicle or into a container and identifying a fraud.  
	The examiner notes that McQuade does recognize that the presence of a second vehicle may be indicating fraud, see paragraphs 050 for example.  
Vilnai teaches a system and method for using image processing with fueling transactions.  Vilnai teaches in paragraphs 084-085 that the system can prevent the fueling of an unauthorized vehicle or fueling of a container.  Disclosed is that if the fuel nozzle is detected as being outside of the vehicle fuel inlet (removed from the inlet) and fuel is attempted to be dispensed, such as when the nozzle is inserted into another vehicle or another container, an alert is sent out or dispensing of the fuel is stopped.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide McQuade with the further ability to detect when the nozzle of the fuel dispenser has been removed from the vehicle fuel inlet and .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
McQuade et al. (20170069152) in view of Morris et al. (20170308964).
	For claim 10, not disclosed by McQuade is that a person is identified.  Fraud is detected in McQuade as has been addressed for claim 1.
	Morris teaches a fuel dispensing system that can detect vehicles and identifying customers (people) using images from cameras.  In paragraphs 104 it is disclosed that images of customers are used to identify the customers.  Also see paragraphs 105, 115. 119, 120.  This is disclosed as being done so that customer identities can be confirmed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide McQuade with the further ability to be able to identify customers that are fueling the vehicles, so that their identities can be determined and confirmed.  This yields predictable results of allowing for customer identification to occur.
	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over .
McQuade et al. (20170069152) in view of Schmidt et al. (20180107891).
	For claim 13, not disclosed is that a vehicle is identified in a list of suspicious vehicles and generating an alert.
	Schmidt discloses a system and method of using cameras to identify vehicles at a refueling facility so that the vehicle identification can be compared to a list of vehicles 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide McQuade with the further ability to determine the vehicle identification so that it can be compared to a list of vehicles that are suspicious (have committed drive offs without paying), so that fraud can be prevented from occurring for the fueling operation.  

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
McQuade et al. (20170069152) in view of Smith (20030041330).
For claim 37, not disclosed is that the system of McQuade is used for the situation where a user is leaving without paying and generating an alert.  
Smith teaches a system that can detect a vehicle moving away from a fuel dispenser using a camera and can generate an alert when the user is leaving without paying, see paragraph 092.  Smith teaches that the system is attempting to prevent drive off events where people leave without paying for fuel.  In paragraph 122, 125, it is disclosed that the movement of the vehicle is detected using the images and that if the vehicle is detected as moving away when payment is not received, an alert is generated.  See paragraphs 127, 129, 130.  The alert is generated and can be sent to law enforcement.  Smith teaches performing a mitigation event when the vehicle is detected as moving, which is the generation of an alert for a drive off without paying.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Gawall et al. (WO 2018069940) teaches detecting vehicle movement in a fueling operation that is relevant to the claimed invention.
Gaddam et al. (10319166), Payne et al. (20180009651), Caballero (20170243410), King et al. (20140267741), Lester (20120162422), and Terranova (6157871) are directed to fueling systems that are concerned with detecting fraud and that are disclosed as using cameras to monitor the refueling of the vehicles.  These references are relevant to the disclosed and claimed invention.
NPL reference “Spanish petrol company curbs drive-offs with high-tech surveillance” discloses the use of cameras as a fueling station for detecting vehicle drive offs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/           Primary Examiner, Art Unit 3687